Case: 21-40180     Document: 00516180780         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  January 26, 2022
                                  No. 21-40180                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adolfo Gonzalez-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:20-CR-1028-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Adolfo Gonzalez-Hernandez pleaded guilty to conspiracy to possess
   with intent to distribute 40.20 grams of cocaine and was sentenced to 120
   months of imprisonment and five years of supervised release. He contends
   that the district court’s oral pronouncement, ordering him to report to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40180        Document: 00516180780         Page: 2   Date Filed: 01/26/2022




                                     No. 21-40180


   Probation Office within 72 hours after returning to the United States,
   conflicts with the written judgment, which he contends requires him to
   report to the Probation Office immediately upon returning to the United
   States.
             “Where there is an actual conflict between the district court’s oral
   pronouncement of sentence and the written judgment, the oral
   pronouncement controls.” United States v. Mireles, 471 F.3d 551, 557 (5th
   Cir. 2006). A conflict arises when the written judgment imposes more
   burdensome conditions or broadens the restrictions or requirements of the
   orally pronounced conditions. Id. at 558; United States v. Bigelow, 462 F.3d
   378, 383 (5th Cir. 2006). Because Gonzalez-Hernandez had no opportunity
   to object, our review is for abuse of discretion. See United States v. Grogan,
   977 F.3d 348, 352 (5th Cir. 2020). Here, the written judgment’s requirement
   that Gonzalez-Hernandez report upon returning to the United States is more
   burdensome than the requirement announced at sentencing that provided a
   72-hour period for reporting.
             Accordingly, the judgment of the district court is VACATED in part,
   and the matter is REMANDED to the district court for the limited purpose
   of conforming the written judgment with the oral pronouncement of
   sentence.




                                           2